MEMORANDUM**
Julian Peralta, native and citizen of Mexico, petitions pro se for review the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion, Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir.2002), and will reverse the denial of a motion to reopen only if it is “arbitrary, irrational or contrary to law.” Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002). We deny the petition for review.
Peralta contends that the BIA erred by failing to discuss his arguments concerning the continuous presence requirement for cancellation of removal. We disagree.
The BIA did not abuse its discretion by declining to revisit Peralta’s allegations because Peralta failed to support his motion to reopen with “affidavits or other evidentiary material” that were previously unavailable. See 8 C.F.R. § 1003.2(c)(1). To the extent Peralta sought reconsideration of the Board’s prior decision, the motion was properly denied because it failed to specify material errors of fact or law in the IJ’s decision. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *980courts of this circuit except as provided by Ninth Circuit Rule 36-3.